CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As independent registered public accountants, we hereby consent to the use of our report incorporated by reference herein dated July 30, 2012, on the financial statements of Schooner Global Absolute Return Fund, a series of the Trust for Professional Managers, as of May 31, 2012, and for the periods indicated therein and to the references to our firm in the prospectus and the Statement of Additional Information in this Post-Effective Amendment to Schooner Global Absolute Return Fund’s Registration Statement on Form N-1A. Cohen Fund Audit Services, Ltd. Westlake, Ohio August28, 2012 Registered with the Public Company Accounting Oversight Board
